Title: To James Madison from John Murray Forbes, 22 November 1806
From: Forbes, John Murray
To: Madison, James



Sir,
Hamburg 22nd. Novbr. 1806.

I had last the honor under 18t. ulto. announcing the Commencement of hostilities between France and Prussia and the various success of two small affairs there reported to have taken place.  Previous to the date of my letter, however the fate of the Campaign as it regarded the Prussian Monarchy was nearly fixed.  On the 14th. October a general Action was fought at Jena on the Saal River in or near the Duchy of Weimar in which the grand prussian Army commanded by the king in person was totally defeated with an immense Loss both in killed and prisoners.  The dispersed detachments of the Army, the two largest of which were under the Commands of Prince Hohenlohe and General Blucher have at different periods between the 14th. last and 8th. present month fallen also into the hands of the French.  The Corps under General Blücher about 14000 actively pursued and almost continually engaged with a very superior force under Prince Murat and Marshall Bernadotte (now Prince de Ponte Corvo) traversed Mecklenburg and sought an Asylum in our Sister City Lubec.  Their resistance was desperate through ineffectual.  Lubec was taken by Assault and exposed for several hours to indiscriminate Massacre and plunder.  At least 5000 men were killed in that unfortunate City and this City escaped a similar fate or even much greater evils from the <most  accidental Circumstance.  Blucher was directing his flight to our Gates when he heard that a body of Swedes who had fled to Travemunde to embark, had a considerable park of Artillery with them.  This Circumstance decided him on flying to Lubec.  The Inhabitants of this City were in the greatest Consternation for several days.  At length on the 8th. inst. Blucher and his whole Corps capitulated to Prince Murat and Prince de Ponte Corvo’s Corps near Travemunde.  After the surrender of the Prussians, the French except a very small number drew off towards Brandenburg to join the grand Army under the Emperor and the general opinion here was that this City and its immediate Vicinity would escape actual invasion.  This hope however suddenly vanished when on Wednesday Morning last, the 19th. of the present month Marshall Marlier at the head of the Dutch Army called the Army of the North, notified to the Senate that he was to occupy the City on that day and accordingly entered our Gates at two o’Clock.  About one thousand came into the Gates that day, two thousand being lodged in the Suburb of St. George.  This step was as little expected by the French Minister as by the Government of this City.  Since that day troops have been daily entering the City and various Suburbs.  Marshall Marlier has taken possession of the City in the name of the Emperor & king and although the Senate have not yet been dissolved, the Garrison has been disarmed and the whole Police is in the hands of the French.  On the 21st a Proclamation was published here ordering the declaration of all British manufactures within 24 hours under pain of Military punishment.  Inclosed is a printed Copy of this proclamation.  Last night at a late hour all the members of the British factory together with some other considerable Merchants were arrested and detained untill about noon this day, when the Government of the City having given security, they were suffered to return to their houses accompanied by a guard having previously given their word of honor, not to quit the town, untill the Will of the Emperor is known.  A Courier was immediately dispatched to Berlin with representations calculated to mollify the Severity of this measure and these Gentlemen are waiting the answer.  It is difficult even to narrate the rapidly succeeding events of the present times.  To conjecture the Consequences from one day to another is quite impossible.  I must necessarily refer your Excellency for the details of the various Actions, to the official Bulletins.  The views of the Emperor are confided to no one and while the most intelligent men are wholly unable to account for the sudden Change of Policy which has dictated the occupation of our City, it is supposed that even Marshall Marlier is uninstructed as to any further measure connected with it.  It is universally admitted, however that this measure will give a most tremendous shock to the Commerce of all Europe.  This has allways been the Central knot of those great Exchange operations which not only give life to trade, but are interwoven with the Finances of every Government of Europe.  If, therefore the occupation of our City has for its object a blow at the trade of England, it will involve every Country in Europe in Consequences not less injurious.  It is understood that the French are Masters of the Country quite up to the Wisla.  All Communication with Prussia is intercepted by the Army.  Of course we are ignorant, of what is going on there.  I have received oral Assurances from the Governor of the City, that I shall be permitted to continue my functions.  I have the honor to be Your Excellency’s very obedient Servant

(signed) J. M. C. Forbes

